Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”)
is made as of the 16th day of April, 2007, between Gregory F. Hughes
(“Executive”) and SL Green Realty Corp., a Maryland corporation with its
principal place of business at 420 Lexington Avenue, New York, New York 10170
(the “Employer”), and hereby amends and restates, to be effective as of January
1, 2007 (the “Effective Date”), that certain Employment and Noncompetition
Agreement, dated as of February 3, 2004, between Executive and the Employer (the
“Prior Employment Agreement”).


1.             TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE
DATE, SHALL CONTINUE FOR A PERIOD OF THREE (3) YEARS FROM THE EFFECTIVE DATE
AND, UNLESS EARLIER TERMINATED AS PROVIDED IN SECTION 6 BELOW, SHALL TERMINATE
ON THE THIRD (3RD) ANNIVERSARY OF THE EFFECTIVE DATE (THE “ORIGINAL TERM”).  THE
ORIGINAL TERM SHALL AUTOMATICALLY BE EXTENDED FOR SUCCESSIVE SIX (6) MONTH
PERIODS (EACH A “RENEWAL TERM”), UNLESS EITHER PARTY GIVES THE OTHER PARTY AT
LEAST THREE (3) MONTHS WRITTEN NOTICE OF NON-RENEWAL PRIOR TO THE EXPIRATION OF
THE THEN CURRENT TERM.  THE PERIOD OF EXECUTIVE’S EMPLOYMENT HEREUNDER
CONSISTING OF THE ORIGINAL TERM AND ALL RENEWAL TERMS, IF ANY, IS HEREIN
REFERRED TO AS THE “EMPLOYMENT PERIOD.”


2.             EMPLOYMENT AND DUTIES.


(A)           DUTIES.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE EMPLOYED
IN THE BUSINESS OF THE EMPLOYER AND ITS AFFILIATES.  EXECUTIVE SHALL SERVE THE
EMPLOYER AS A SENIOR CORPORATE EXECUTIVE AND SHALL HAVE THE TITLE OF CHIEF
OPERATING OFFICER AND CHIEF FINANCIAL OFFICER OF THE EMPLOYER.  EXECUTIVE WILL
REPORT TO THE CHIEF EXECUTIVE OFFICER OF THE EMPLOYER.  EXECUTIVE’S DUTIES AND
AUTHORITY SHALL BE THOSE AS WOULD NORMALLY ATTACH TO EXECUTIVE’S POSITION AS
CHIEF OPERATING OFFICER AND CHIEF FINANCIAL OFFICER, INCLUDING SUCH DUTIES AND
RESPONSIBILITIES AS ARE CUSTOMARY AMONG PERSONS EMPLOYED IN SIMILAR CAPACITIES
FOR SIMILAR COMPANIES, AND AS SET FORTH IN THE BY-LAWS OF THE EMPLOYER AND AS
OTHERWISE ESTABLISHED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OF THE
EMPLOYER (THE “BOARD”) AND THE CHIEF EXECUTIVE OFFICER OF THE EMPLOYER, BUT IN
ALL EVENTS SUCH DUTIES SHALL BE COMMENSURATE WITH HIS POSITION AS CHIEF
OPERATING OFFICER AND CHIEF FINANCIAL OFFICER OF THE EMPLOYER.


(B)           BEST EFFORTS.  EXECUTIVE AGREES TO HIS EMPLOYMENT AS DESCRIBED IN
THIS SECTION 2 AND AGREES TO DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND
EFFORTS TO THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT, EXCEPT AS
OTHERWISE APPROVED BY THE BOARD; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE
INTERPRETED TO PRECLUDE EXECUTIVE, SO LONG AS THERE IS NO MATERIAL INTERFERENCE
WITH HIS DUTIES HEREUNDER, FROM (I) PARTICIPATING AS AN OFFICER OR DIRECTOR OF,
OR ADVISOR TO, ANY CHARITABLE OR OTHER TAX EXEMPT ORGANIZATION OR OTHERWISE
ENGAGING IN CHARITABLE, FRATERNAL OR TRADE GROUP ACTIVITIES; (II) INVESTING AND
MANAGING HIS ASSETS AS AN INVESTOR IN OTHER ENTITIES OR BUSINESS VENTURES;
PROVIDED THAT HE PERFORMS NO MANAGEMENT OR SIMILAR ROLE (OR, IN THE CASE OF
INVESTMENTS OTHER THAN THOSE IN ENTITIES OR BUSINESS VENTURES ENGAGED IN THE
BUSINESS (AS DEFINED IN SECTION 8), HE PERFORMS A MANAGEMENT ROLE COMPARABLE TO
THE ROLE THAT A SIGNIFICANT LIMITED PARTNER WOULD HAVE, BUT PERFORMS NO
DAY-TO-DAY MANAGEMENT OR SIMILAR ROLE) WITH RESPECT TO SUCH ENTITIES OR VENTURES
AND SUCH INVESTMENT DOES NOT VIOLATE SECTION 8 HEREOF; AND PROVIDED, FURTHER,
THAT, IN ANY CASE IN WHICH ANOTHER PARTY INVOLVED IN THE INVESTMENT HAS A
MATERIAL BUSINESS RELATIONSHIP WITH THE EMPLOYER, EXECUTIVE SHALL GIVE PRIOR
WRITTEN NOTICE THEREOF TO THE BOARD; OR (III) SERVING AS A MEMBER OF THE BOARD
OF DIRECTORS OF A FOR-PROFIT CORPORATION WITH THE APPROVAL OF THE CHIEF
EXECUTIVE OFFICER OF THE EMPLOYER.


--------------------------------------------------------------------------------


 


(C)           TRAVEL.  IN PERFORMING HIS DUTIES HEREUNDER, EXECUTIVE SHALL BE
AVAILABLE FOR ALL REASONABLE TRAVEL AS THE NEEDS OF THE EMPLOYER’S BUSINESS MAY
REQUIRE.  EXECUTIVE SHALL BE BASED IN, OR WITHIN 50 MILES OF, MANHATTAN.


3.             COMPENSATION AND BENEFITS.  IN CONSIDERATION OF EXECUTIVE’S
SERVICES HEREUNDER, THE EMPLOYER SHALL COMPENSATE EXECUTIVE AS PROVIDED IN THIS
AGREEMENT.


(A)           BASE SALARY.  THE EMPLOYER SHALL PAY EXECUTIVE AN AGGREGATE
MINIMUM ANNUAL SALARY AT THE RATE OF $500,000 PER ANNUM DURING THE EMPLOYMENT
PERIOD (“BASE SALARY”).  BASE SALARY SHALL BE PAYABLE BI-WEEKLY IN ACCORDANCE
WITH THE EMPLOYER’S NORMAL BUSINESS PRACTICES AND SHALL BE REVIEWED BY THE BOARD
OR COMPENSATION COMMITTEE OF THE BOARD AT LEAST ANNUALLY.


(B)           INCENTIVE COMPENSATION/BONUSES.  IN ADDITION TO BASE SALARY,
DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ELIGIBLE FOR AND SHALL RECEIVE,
UPON APPROVAL OF THE BOARD OR COMPENSATION COMMITTEE OF THE BOARD, SUCH
DISCRETIONARY ANNUAL BONUSES AS THE EMPLOYER, IN ITS SOLE DISCRETION, MAY DEEM
APPROPRIATE TO REWARD EXECUTIVE FOR JOB PERFORMANCE.  IN ADDITION, EXECUTIVE
SHALL BE ELIGIBLE TO PARTICIPATE IN ANY OTHER BONUS OR INCENTIVE COMPENSATION
PLANS IN EFFECT WITH RESPECT TO SENIOR EXECUTIVE OFFICERS OF THE EMPLOYER, AS
THE BOARD OR COMPENSATION COMMITTEE OF THE BOARD, IN ITS SOLE DISCRETION, MAY
DEEM APPROPRIATE TO REWARD EXECUTIVE FOR JOB PERFORMANCE.  IT IS EXPRESSLY
UNDERSTOOD THAT, WITH RESPECT TO THE AWARDS MADE TO EXECUTIVE PURSUANT TO THE SL
GREEN REALTY CORP. 2003 LONG-TERM OUTPERFORMANCE COMPENSATION PROGRAM, AS
AMENDED DECEMBER 2003 (THE “2003 OUTPERFORMANCE PLAN”), THE SL GREEN REALTY
CORP. 2005 LONG-TERM OUTPERFORMANCE PLAN AWARD AGREEMENT, DATED AS OF MARCH 15,
2006 (THE “2005 OUTPERFORMANCE PLAN”) AND THE SL GREEN REALTY CORP. 2006
LONG-TERM OUTPERFORMANCE PLAN AWARD AGREEMENT, DATED AS OF OCTOBER 23, 2006 (THE
“2006 OUTPERFORMANCE PLAN” AND TOGETHER WITH THE 2003 OUTPERFORMANCE PLAN AND
2005 OUTPERFORMANCE PLAN, THE “OUTPERFORMANCE PLANS”), THE PROVISIONS OF THE
OUTPERFORMANCE PLANS, AS AMENDED FROM TIME TO TIME, AND NOT THE PROVISIONS OF
THIS AGREEMENT SHALL GOVERN IN ACCORDANCE WITH THEIR TERMS, EXCEPT: (I) TO THE
EXTENT THE PROVISIONS OF THIS AGREEMENT ARE SPECIFICALLY REFERRED TO OR
INCORPORATED INTO THE OUTPERFORMANCE PLANS AND (II) AS SPECIFICALLY PROVIDED
OTHERWISE IN THIS AGREEMENT.


(C)           EQUITY AWARDS.  AS DETERMINED BY THE BOARD OR COMPENSATION
COMMITTEE OF THE BOARD, IN ITS SOLE DISCRETION, EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE EMPLOYER’S THEN CURRENT EQUITY INCENTIVE PLAN (THE “PLAN”),
WHICH AUTHORIZES THE GRANT OF STOCK OPTIONS AND STOCK AWARDS OF THE EMPLOYER’S
COMMON STOCK (“COMMON STOCK”), LTIP UNITS (“LTIP UNITS”) IN SL GREEN OPERATING
PARTNERSHIP, L.P. (THE “OP”) AND OTHER EQUITY-BASED AWARDS.  EXECUTIVE WILL BE
GRANTED 37,000 SHARES OF RESTRICTED COMMON STOCK OR, AT THE EMPLOYER’S OPTION,
CLASS A UNITS (“OP UNITS”) IN THE OP, ON JUNE 1, 2007, IN ACCORDANCE WITH AND
SUBJECT TO DEFINITIVE DOCUMENTATION WHICH IS CONSISTENT WITH THE TERMS
SUMMARIZED ON EXHIBIT A HERETO AND WHICH IS OTHERWISE CONSISTENT WITH THE
EMPLOYER’S GENERAL PRACTICES FOR DOCUMENTATION.  IN ADDITION, THE EMPLOYER SHALL
PAY TO EXECUTIVE AN AMOUNT EQUAL TO THE DIVIDENDS AND DISTRIBUTIONS THAT
EXECUTIVE WOULD HAVE RECEIVED WITH RESPECT TO THE 37,000 SHARES OF RESTRICTED
COMMON STOCK OR OP UNITS TO BE ISSUED UNDER THIS SECTION 3(C) IN RESPECT OF ALL
DIVIDENDS AND DISTRIBUTIONS HAVING A RECORD DATE PRIOR TO THE ISSUANCE DATE OF
SUCH SHARES OR OP UNITS AND ON OR AFTER JANUARY 1, 2007.  WITH RESPECT TO EACH
SUCH DIVIDEND OR DISTRIBUTION, THIS PAYMENT SHALL BE MADE ON THE LATER OF (I)
THE DATE HEREOF OR (II) THE PAYMENT DATE ESTABLISHED FOR ALL STOCKHOLDERS OR
UNITHOLDERS FOR SUCH DIVIDEND OR DISTRIBUTION.  IN ADDITION, THE EMPLOYER SHALL
PAY EXECUTIVE AN ADDITIONAL CASH AMOUNT (THE “FULL VALUE GROSS-UP AMOUNT”) WITH
RESPECT TO THE SHARES OF RESTRICTED COMMON STOCK OR OP UNITS GRANTED PURSUANT TO
THIS SECTION 3(C), INTENDED TO SERVE GENERALLY AS A TAX GROSS-UP, UPON EACH DATE
ON WHICH ANY OF SUCH SHARES OR OP UNITS VEST, EQUAL TO 40% OF THE VALUE OF SUCH
SHARES 

2


--------------------------------------------------------------------------------


 

or OP Units included in Executive’s taxable income on such date.  Additionally,
with respect to the option to purchase 100,000 shares of Common Stock granted on
February 1, 2004, 10,000 of the 30,000 shares otherwise scheduled to vest
thereunder in 2009, shall vest as of the date hereof.  Except as specifically
provided otherwise in this Agreement, the vesting and other terms of all
existing stock options, shares of restricted stock, OP Units, LTIP Units and
other equity-based awards granted to Executive by the Employer prior to the date
hereof shall remain unchanged.

 


(D)           GKKM BONUS.  EXECUTIVE SHALL BE ENTITLED TO RECEIVE FROM THE
EMPLOYER THE INCENTIVE BONUS DESCRIBED IN EXHIBIT B HERETO (THE “GKKM BONUS”) IF
ANY SALE EVENT (AS DEFINED IN THAT CERTAIN FIRST AMENDED AND RESTATED LIMITED
LIABILITY COMPANY OPERATING AGREEMENT OF GKK MANAGER LLC (“GKKM”), AS AMENDED
FROM TIME TO TIME) OCCURS DURING THE EMPLOYMENT PERIOD.  THE AMOUNT OF THE GKKM
BONUS TO BE PAID SHALL BE BASED ON THE PURCHASE PRICE FOR GKKM (THE “GKKM
PURCHASE PRICE”) IN SUCH SALE EVENT AS SET FORTH ON EXHIBIT B. ANY GKKM BONUS
PAYABLE PURSUANT TO THIS SECTION MAY BE PAID IN THE FORM OF CASH OR ANY OTHER
NON-CASH CONSIDERATION CONSTITUTING PART OF THE GKKM PURCHASE PRICE, AT THE
OPTION OF THE EMPLOYER, AND, IN ADDITION, IF ALL OF THE EQUITY HOLDERS OF GKKM
RECEIVE THEIR DISTRIBUTIONS FROM GKKM RELATING TO A SALE EVENT IN SHARES OF
STOCK IN GRAMERCY CAPITAL CORP. (“GKK”), THEN THE EMPLOYER MAY PAY THE GKKM
BONUS IN THE FORM OF SUCH SHARES.  ANY NON-CASH CONSIDERATION CONSTITUTING PART
OF THE GKKM PURCHASE PRICE SHALL BE DEEMED TO HAVE SUCH VALUE AS IS DETERMINED
BY THE EMPLOYER, IN ITS REASONABLE DISCRETION, FOR PURPOSES OF DETERMINING
WHETHER ANY GKKM BONUS IS PAYABLE AND VALUING ANY NON-CASH CONSIDERED PAID TO
EXECUTIVE AS THE GKKM BONUS.


(E)           EXPENSES.  EXECUTIVE SHALL BE REIMBURSED FOR ALL REASONABLE
BUSINESS RELATED EXPENSES INCURRED BY EXECUTIVE AT THE REQUEST OF OR ON BEHALF
OF THE EMPLOYER, PROVIDED THAT SUCH EXPENSES ARE INCURRED AND ACCOUNTED FOR IN
ACCORDANCE WITH THE POLICIES AND PROCEDURES ESTABLISHED BY THE EMPLOYER.  ANY
EXPENSES INCURRED DURING THE EMPLOYMENT PERIOD BUT NOT REIMBURSED BY THE
EMPLOYER BY THE END OF THE EMPLOYMENT PERIOD, SHALL REMAIN THE OBLIGATION OF THE
EMPLOYER TO SO REIMBURSE EXECUTIVE.


(F)            HEALTH AND WELFARE BENEFIT PLANS.  DURING THE EMPLOYMENT PERIOD,
EXECUTIVE AND EXECUTIVE’S IMMEDIATE FAMILY SHALL BE ENTITLED TO PARTICIPATE IN
SUCH HEALTH AND WELFARE BENEFIT PLANS AS THE EMPLOYER SHALL MAINTAIN FROM TIME
TO TIME FOR THE BENEFIT OF SENIOR EXECUTIVE OFFICERS OF THE EMPLOYER AND THEIR
FAMILIES, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN SUCH PLAN. 
NOTHING IN THIS SECTION SHALL LIMIT THE EMPLOYER’S RIGHT TO CHANGE OR MODIFY OR
TERMINATE ANY BENEFIT PLAN OR PROGRAM AS IT SEES FIT FROM TIME TO TIME IN THE
NORMAL COURSE OF BUSINESS SO LONG AS IT DOES SO FOR ALL SENIOR EXECUTIVES OF THE
EMPLOYER.


(G)           VACATIONS.  EXECUTIVE SHALL BE ENTITLED TO PAID VACATIONS IN
ACCORDANCE WITH THE THEN REGULAR PROCEDURES OF THE EMPLOYER GOVERNING SENIOR
EXECUTIVE OFFICERS.

3


--------------------------------------------------------------------------------


 


(H)           OTHER BENEFITS.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYER SHALL
PROVIDE TO EXECUTIVE SUCH OTHER BENEFITS, AS GENERALLY MADE AVAILABLE TO OTHER
SENIOR EXECUTIVES OF THE EMPLOYER; PROVIDED THAT IT IS ACKNOWLEDGED THAT THE
EMPLOYER’S CHIEF EXECUTIVE OFFICER MAY BE PROVIDED WITH ADDITIONAL BENEFITS NOT
MADE AVAILABLE TO EXECUTIVE.


4.             INDEMNIFICATION AND LIABILITY INSURANCE.  THE EMPLOYER AGREES TO
INDEMNIFY EXECUTIVE TO THE EXTENT PERMITTED BY APPLICABLE LAW, AS THE SAME
EXISTS AND MAY HEREAFTER BE AMENDED, FROM AND AGAINST ANY AND ALL LOSSES,
DAMAGES, CLAIMS, LIABILITIES AND EXPENSES ASSERTED AGAINST, OR INCURRED OR
SUFFERED BY, EXECUTIVE (INCLUDING THE COSTS AND EXPENSES OF LEGAL COUNSEL
RETAINED BY THE EMPLOYER TO DEFEND EXECUTIVE AND JUDGMENTS, FINES AND AMOUNTS
PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY OR IMPOSED ON SUCH
INDEMNIFIED PARTY) WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING, WHETHER
CIVIL, CRIMINAL ADMINISTRATIVE OR INVESTIGATIVE IN WHICH EXECUTIVE IS MADE A
PARTY OR THREATENED TO BE MADE A PARTY, EITHER WITH REGARD TO HIS ENTERING INTO
THIS AGREEMENT WITH THE EMPLOYER OR IN HIS CAPACITY AS AN OFFICER OR DIRECTOR,
OR FORMER OFFICER OR DIRECTOR, OF THE EMPLOYER OR ANY AFFILIATE THEREOF FOR
WHICH HE MAY SERVE IN SUCH CAPACITY.  THE EMPLOYER ALSO AGREES TO SECURE AND
MAINTAIN OFFICERS AND DIRECTORS LIABILITY INSURANCE PROVIDING COVERAGE FOR
EXECUTIVE. THE PROVISIONS OF THIS SECTION 4 SHALL REMAIN IN EFFECT AFTER THIS
AGREEMENT IS TERMINATED IRRESPECTIVE OF THE REASONS FOR TERMINATION.


5.             EMPLOYER’S POLICIES.  EXECUTIVE AGREES TO OBSERVE AND COMPLY WITH
THE REASONABLE RULES AND REGULATIONS OF THE EMPLOYER AS ADOPTED BY THE BOARD AND
THE CHIEF EXECUTIVE OFFICER FROM TIME TO TIME REGARDING THE PERFORMANCE OF HIS
DUTIES AND TO CARRY OUT AND PERFORM ORDERS, DIRECTIONS AND POLICIES COMMUNICATED
TO HIM FROM TIME TO TIME BY THE BOARD AND THE CHIEF EXECUTIVE OFFICER, SO LONG
AS SAME ARE OTHERWISE CONSISTENT WITH THIS AGREEMENT.


6.             TERMINATION.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED
UNDER THE FOLLOWING CIRCUMSTANCES:


(A)           TERMINATION BY THE EMPLOYER.


(I)            DEATH.  EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON HIS
DEATH.


(II)           DISABILITY.  IF, AS A RESULT OF EXECUTIVE’S INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS OR DISABILITY, EXECUTIVE SHALL HAVE BEEN INCAPABLE OF
PERFORMING HIS DUTIES HEREUNDER EVEN WITH A REASONABLE ACCOMMODATION ON A
FULL-TIME BASIS FOR THE ENTIRE PERIOD OF FOUR CONSECUTIVE MONTHS OR ANY 120 DAYS
IN A 180-DAY PERIOD, AND WITHIN 30 DAYS AFTER WRITTEN NOTICE OF TERMINATION (AS
DEFINED IN SECTION 6(D)) IS GIVEN HE SHALL NOT HAVE RETURNED TO THE PERFORMANCE
OF HIS DUTIES HEREUNDER ON A FULL-TIME BASIS, THE EMPLOYER MAY TERMINATE
EXECUTIVE’S EMPLOYMENT HEREUNDER.


(III)          CAUSE.  THE EMPLOYER MAY TERMINATE EXECUTIVE’S EMPLOYMENT
HEREUNDER FOR CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN
EXECUTIVE’S:  (A) ENGAGING IN CONDUCT WHICH IS A FELONY; (B) MATERIAL BREACH OF
ANY OF HIS OBLIGATIONS UNDER SECTIONS 8(A) THROUGH 8(E) OF THIS AGREEMENT; (C)
WILLFUL MISCONDUCT OF A MATERIAL NATURE OR GROSS NEGLIGENCE WITH REGARD TO THE
EMPLOYER OR ANY OF ITS AFFILIATES; (D) MATERIAL FRAUD WITH REGARD TO THE
EMPLOYER OR ANY OF ITS AFFILIATES; OR (E) FAILURE TO COMPETENTLY PERFORM HIS
DUTIES WHICH FAILURE IS NOT CURED WITHIN 30 DAYS AFTER RECEIVING NOTICE FROM THE
EMPLOYER SPECIFICALLY IDENTIFYING THE MANNER IN WHICH EXECUTIVE HAS FAILED TO
PERFORM (IT BEING UNDERSTOOD THAT, FOR THIS PURPOSE, THE MANNER AND LEVEL OF
EXECUTIVE’S PERFORMANCE SHALL NOT BE DETERMINED BASED ON THE FINANCIAL
PERFORMANCE (INCLUDING WITHOUT LIMITATION THE PERFORMANCE OF THE STOCK) OF THE
EMPLOYER).

4


--------------------------------------------------------------------------------


 


(IV)          WITHOUT CAUSE.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED
BY THE EMPLOYER AT ANY TIME WITH OR WITHOUT CAUSE (AS DEFINED IN SECTION
6(A)(III) ABOVE), BY THE CHIEF EXECUTIVE OFFICER OF THE EMPLOYER OR A MAJORITY
VOTE OF ALL OF THE MEMBERS OF THE BOARD UPON WRITTEN NOTICE TO EXECUTIVE,
SUBJECT ONLY TO THE SEVERANCE PROVISIONS SPECIFICALLY SET FORTH IN SECTION 7.


(B)           TERMINATION BY EXECUTIVE.


(I)            DISABILITY.  EXECUTIVE MAY TERMINATE HIS EMPLOYMENT HEREUNDER FOR
DISABILITY WITHIN THE MEANING OF SECTION 6(A)(II) ABOVE.


(II)           WITH GOOD REASON.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE
TERMINATED BY EXECUTIVE WITH GOOD REASON BY WRITTEN NOTICE TO THE BOARD
PROVIDING AT LEAST TEN (10) DAYS NOTICE PRIOR TO SUCH TERMINATION.  FOR PURPOSES
OF THIS AGREEMENT, TERMINATION WITH “GOOD REASON” SHALL MEAN THE OCCURRENCE OF
ONE OF THE FOLLOWING EVENTS WITHIN SIXTY (60) DAYS PRIOR TO SUCH TERMINATION:

(A)          A MATERIAL CHANGE IN DUTIES, RESPONSIBILITIES, STATUS OR POSITIONS
WITH THE EMPLOYER THAT DOES NOT REPRESENT A PROMOTION FROM OR MAINTAINING OF
EXECUTIVE’S DUTIES, RESPONSIBILITIES, STATUS OR POSITIONS, EXCEPT IN CONNECTION
WITH THE TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR CAUSE, DISABILITY, RETIREMENT
OR DEATH;

(B)           A FAILURE BY THE EMPLOYER TO PAY COMPENSATION WHEN DUE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 3, WHICH FAILURE HAS NOT BEEN CURED
WITHIN 5 BUSINESS DAYS AFTER THE NOTICE OF THE FAILURE (SPECIFYING THE SAME) HAS
BEEN GIVEN BY EXECUTIVE TO THE EMPLOYER;

(C)           A MATERIAL BREACH BY THE EMPLOYER OF ANY PROVISION OF THIS
AGREEMENT, WHICH BREACH HAS NOT BEEN CURED WITHIN 30 DAYS AFTER NOTICE OF
NONCOMPLIANCE (SPECIFYING THE NATURE OF THE NONCOMPLIANCE) HAS BEEN GIVEN BY
EXECUTIVE TO THE EMPLOYER;

(D)          THE EMPLOYER’S REQUIRING EXECUTIVE TO BE BASED IN AN OFFICE LOCATED
MORE THAN 50 MILES FROM MANHATTAN;

(E)           A REDUCTION BY THE EMPLOYER IN EXECUTIVE’S BASE SALARY TO LESS
THAN THE MINIMUM BASE SALARY SET FORTH IN SECTION 3(A);

(F)           THE FAILURE BY THE EMPLOYER TO CONTINUE IN EFFECT AN EQUITY AWARD
PROGRAM OR OTHER SUBSTANTIALLY SIMILAR PROGRAM UNDER WHICH EXECUTIVE IS ELIGIBLE
TO RECEIVE AWARDS;

(G)           A MATERIAL REDUCTION IN EXECUTIVE’S BENEFITS UNDER ANY BENEFIT
PLAN (OTHER THAN AN EQUITY AWARD PROGRAM) COMPARED TO THOSE CURRENTLY RECEIVED
(OTHER THAN IN CONNECTION WITH AND PROPORTIONATE TO THE REDUCTION OF THE
BENEFITS RECEIVED BY ALL OR MOST SENIOR EXECUTIVES OR UNDERTAKEN IN ORDER TO
MAINTAIN SUCH PLAN IN COMPLIANCE WITH ANY FEDERAL, STATE OR LOCAL LAW OR
REGULATION GOVERNING BENEFITS PLANS, INCLUDING, BUT NOT LIMITED TO, THE
EMPLOYMENT RETIREMENT INCOME SECURITY ACT OF 1974, SHALL NOT CONSTITUTE GOOD
REASON FOR THE PURPOSES OF THIS AGREEMENT); OR

5


--------------------------------------------------------------------------------


 

(H)          THE FAILURE BY THE EMPLOYER TO OBTAIN FROM ANY SUCCESSOR TO THE
EMPLOYER AN AGREEMENT TO BE BOUND BY THIS AGREEMENT PURSUANT TO SECTION 16
HEREOF, WHICH HAS NOT BEEN CURED WITHIN 30 DAYS AFTER THE NOTICE OF THE FAILURE
(SPECIFYING THE SAME) HAS BEEN GIVEN BY EXECUTIVE TO THE EMPLOYER.

In addition, any termination by Executive within eighteen (18) months following
a Change-in-Control shall be deemed to be a termination with Good Reason.


(III)          WITHOUT GOOD REASON.  EXECUTIVE SHALL HAVE THE RIGHT TO TERMINATE
HIS EMPLOYMENT HEREUNDER WITHOUT GOOD REASON, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.


(C)           DEFINITIONS.  THE FOLLOWING TERMS SHALL BE DEFINED AS SET FORTH
BELOW.


(I)            A “CHANGE-IN-CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF:

(A)          ANY PERSON, TOGETHER WITH ALL “AFFILIATES” AND “ASSOCIATES” (AS
SUCH TERMS ARE DEFINED IN RULE 12B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934
(THE “EXCHANGE ACT”)) OF SUCH PERSON, SHALL BECOME THE “BENEFICIAL OWNER” (AS
SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE EMPLOYER REPRESENTING 25% OR MORE OF EITHER
(1) THE COMBINED VOTING POWER OF THE EMPLOYER’S THEN OUTSTANDING SECURITIES
HAVING THE RIGHT TO VOTE IN AN ELECTION OF THE BOARD (“VOTING SECURITIES”) OR
(2) THE THEN OUTSTANDING SHARES OF ALL CLASSES OF STOCK OF THE EMPLOYER (IN
EITHER SUCH CASE OTHER THAN AS A RESULT OF THE ACQUISITION OF SECURITIES
DIRECTLY FROM THE EMPLOYER); OR

(B)           THE MEMBERS OF THE BOARD AT THE BEGINNING OF ANY CONSECUTIVE
24-CALENDAR-MONTH PERIOD COMMENCING ON OR AFTER THE DATE HEREOF (THE “INCUMBENT
DIRECTORS”) CEASE FOR ANY REASON OTHER THAN DUE TO DEATH TO CONSTITUTE AT LEAST
A MAJORITY OF THE MEMBERS OF THE BOARD; PROVIDED THAT ANY DIRECTOR WHOSE
ELECTION, OR NOMINATION FOR ELECTION BY THE EMPLOYER’S STOCKHOLDERS, WAS
APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD THEN STILL
IN OFFICE WHO WERE MEMBERS OF THE BOARD AT THE BEGINNING OF SUCH
24-CALENDAR-MONTH PERIOD, SHALL BE DEEMED TO BE AN INCUMBENT DIRECTOR; OR

(C)           THE STOCKHOLDERS OF THE EMPLOYER SHALL APPROVE (1) ANY
CONSOLIDATION OR MERGER OF THE EMPLOYER OR ANY SUBSIDIARY THAT WOULD RESULT IN
THE VOTING SECURITIES OF THE EMPLOYER OUTSTANDING IMMEDIATELY PRIOR TO SUCH
MERGER OR CONSOLIDATION REPRESENTING (EITHER BY REMAINING OUTSTANDING OR BY
BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY) LESS THAN 50% OF
THE TOTAL VOTING POWER OF THE VOTING SECURITIES OF THE SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION OR CEASING TO HAVE
THE POWER TO ELECT AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS OR OTHER
GOVERNING BODY OF SUCH SURVIVING ENTITY, (2) ANY SALE, LEASE, EXCHANGE OR OTHER
TRANSFER (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS CONTEMPLATED OR
ARRANGED BY ANY PARTY AS A SINGLE PLAN) OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE EMPLOYER, IF THE SHAREHOLDERS OF THE EMPLOYER AND UNITHOLDERS OF
THE OP TAKEN AS A WHOLE AND CONSIDERED AS ONE CLASS IMMEDIATELY BEFORE SUCH
TRANSACTION OWN, IMMEDIATELY AFTER CONSUMMATION OF SUCH TRANSACTION, EQUITY
SECURITIES AND PARTNERSHIP UNITS POSSESSING LESS THAN 50% PERCENT OF THE
SURVIVING OR ACQUIRING COMPANY AND PARTNERSHIP TAKEN AS A WHOLE

6


--------------------------------------------------------------------------------


OR (3) ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE EMPLOYER.

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a
“Change-in-Control” shall be deemed to have occurred for purposes of the
foregoing clause (A).


(II)           “PERSON” SHALL HAVE THE MEANING USED IN SECTIONS 13(D) AND 14(D)
OF THE EXCHANGE ACT; PROVIDED HOWEVER, THAT THE TERM “PERSON” SHALL NOT INCLUDE
(A) EXECUTIVE OR (B) THE EMPLOYER, ANY OF ITS SUBSIDIARIES, OR ANY TRUSTEE,
FIDUCIARY OR OTHER PERSON OR ENTITY HOLDING SECURITIES UNDER ANY EMPLOYEE
BENEFIT PLAN OF THE EMPLOYER OR ANY OF ITS SUBSIDIARIES.  IN ADDITION, NO
CHANGE-IN-CONTROL SHALL BE DEEMED TO HAVE OCCURRED UNDER CLAUSE (I)(A) ABOVE BY
VIRTUE OF A “GROUP” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE
EXCHANGE ACT) BECOMING A BENEFICIAL OWNER AS DESCRIBED IN SUCH CLAUSE, IF ANY
INDIVIDUAL OR ENTITY DESCRIBED IN CLAUSE (A) OR (B) OF THE FOREGOING SENTENCE IS
A MEMBER OF SUCH GROUP.


(D)           NOTICE OF TERMINATION.  ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT
BY THE EMPLOYER OR BY EXECUTIVE (OTHER THAN ON ACCOUNT OF DEATH) SHALL BE
COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH SECTION 12 OF THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, A
“NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND, AS APPLICABLE, SHALL
SET FORTH IN REASONABLE DETAIL THE FACT AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO
INDICATED.  EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AS OF THE EFFECTIVE DATE SET
FORTH IN THE NOTICE OF TERMINATION (THE “TERMINATION DATE”), WHICH DATE SHALL
NOT BE MORE THAN THIRTY (30) DAYS AFTER THE DATE OF THE NOTICE OF TERMINATION. 
FOR AVOIDANCE OF DOUBT, A NOTICE OF NON-RENEWAL PURSUANT TO SECTION 1 SHALL NOT
BE CONSIDERED A NOTICE OF TERMINATION.


7.             COMPENSATION UPON TERMINATION; CHANGE-IN-CONTROL.


(A)           TERMINATION BY EMPLOYER WITHOUT CAUSE OR BY EXECUTIVE WITH GOOD
REASON.  IF (I) EXECUTIVE IS TERMINATED BY THE EMPLOYER WITHOUT CAUSE PURSUANT
TO SECTION 6(A)(IV) ABOVE, OR (II) EXECUTIVE SHALL TERMINATE HIS EMPLOYMENT
HEREUNDER WITH GOOD REASON PURSUANT TO SECTION (6)(B)(II) ABOVE, THEN THE
EMPLOYMENT PERIOD SHALL TERMINATE AS OF THE TERMINATION DATE AND EXECUTIVE SHALL
BE ENTITLED TO THE FOLLOWING PAYMENTS AND BENEFITS, SUBJECT TO EXECUTIVE’S
EXECUTION OF A MUTUAL RELEASE AGREEMENT WITH THE EMPLOYER IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO EXECUTIVE AND THE EMPLOYER, WHEREBY, IN GENERAL, EACH
PARTY RELEASES THE OTHER FROM ALL CLAIMS SUCH PARTY MAY HAVE AGAINST THE OTHER
PARTY (OTHER THAN (A) CLAIMS AGAINST THE EMPLOYER RELATING TO THE EMPLOYER’S
OBLIGATIONS UNDER THIS AGREEMENT AND CERTAIN OTHER SPECIFIED AGREEMENTS ARISING
IN CONNECTION WITH OR AFTER EXECUTIVE’S TERMINATION, INCLUDING, WITHOUT
LIMITATION, EMPLOYER’S OBLIGATIONS HEREUNDER TO PROVIDE SEVERANCE PAYMENTS AND
BENEFITS AND

7


--------------------------------------------------------------------------------



ACCELERATED VESTING OF EQUITY AWARDS AND (B) CLAIMS AGAINST EXECUTIVE RELATING
TO OR ARISING OUT OF ANY ACT OF FRAUD, INTENTIONAL MISAPPROPRIATION OF FUNDS,
EMBEZZLEMENT OR ANY OTHER ACTION WITH REGARD TO THE EMPLOYER OR ANY OF ITS
AFFILIATED COMPANIES THAT CONSTITUTES A FELONY UNDER ANY FEDERAL OR STATE
STATUTE COMMITTED OR PERPETRATED BY EXECUTIVE DURING THE COURSE OF EXECUTIVE’S
EMPLOYMENT WITH THE EMPLOYER OR ITS AFFILIATES, IN ANY EVENT, THAT WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE EMPLOYER, OR ANY OTHER CLAIMS THAT MAY NOT BE
RELEASED BY THE EMPLOYER UNDER APPLICABLE LAW) (THE “RELEASE AGREEMENT”), WHICH
THE EMPLOYER SHALL EXECUTE WITHIN FIVE (5) BUSINESS DAYS AFTER SUCH EXECUTION BY
EXECUTIVE, AND THE EFFECTIVENESS AND IRREVOCABILITY OF THE RELEASE AGREEMENT
WITH RESPECT TO EXECUTIVE (WITH THE DATE OF SUCH EFFECTIVENESS AND
IRREVOCABILITY BEING REFERRED TO HEREIN AS THE “RELEASE EFFECTIVENESS DATE”):


(I)            PROMPTLY FOLLOWING THE RELEASE EFFECTIVENESS DATE, BUT NO LATER
THAN THE REGULAR PAYROLL PAYMENT DATE FOR THE PERIOD IN WHICH THE RELEASE
EFFECTIVENESS DATE OCCURS (THE “PAYMENT DATE”), EXECUTIVE SHALL RECEIVE ANY
EARNED AND ACCRUED BUT UNPAID BASE SALARY AND A PRORATED ANNUAL CASH BONUS EQUAL
TO (A) THE AVERAGE OF THE ANNUAL CASH BONUSES (INCLUDING ANY PORTION OF THE
ANNUAL CASH BONUS PAID IN THE FORM OF SHARES OF COMMON STOCK, OP UNITS, LTIP
UNITS OR OTHER EQUITY AWARDS, AS DETERMINED AT THE TIME OF GRANT BY THE
COMPENSATION COMMITTEE OF THE BOARD, IN ITS SOLE DISCRETION, AND REFLECTED IN
THE MINUTES OR CONSENTS OF THE COMPENSATION COMMITTEE OF THE BOARD RELATING TO
THE APPROVAL OF SUCH EQUITY AWARDS, BUT EXCLUDING ANY ANNUAL OR OTHER EQUITY
AWARDS MADE OTHER THAN AS PAYMENT OF A CASH BONUS) PAID TO EXECUTIVE BY THE
EMPLOYER IN RESPECT OF THE TWO MOST RECENTLY COMPLETED FISCAL YEARS (THE
“AVERAGE ANNUAL CASH BONUS”) MULTIPLIED BY (B) A FRACTION, THE NUMERATOR OF
WHICH IS THE NUMBER OF DAYS IN THE FISCAL YEAR IN WHICH EXECUTIVE’S EMPLOYMENT
TERMINATES THROUGH THE TERMINATION DATE (AND THE NUMBER OF DAYS IN THE PRIOR
FISCAL YEAR, IN THE EVENT THAT EXECUTIVE’S ANNUAL CASH BONUS FOR SUCH YEAR HAD
NOT BEEN DETERMINED AS OF THE TERMINATION DATE) AND THE DENOMINATOR OF WHICH IS
365.


(II)           EXECUTIVE SHALL RECEIVE AS SEVERANCE PAY AND IN LIEU OF ANY
FURTHER COMPENSATION FOR PERIODS SUBSEQUENT TO THE TERMINATION DATE, IN A SINGLE
PAYMENT ON THE PAYMENT DATE, AN AMOUNT IN CASH EQUAL TO THE SUM OF (A) THE
EXECUTIVE’S AVERAGE ANNUAL BASE SALARY IN EFFECT DURING THE TWENTY-FOUR (24)
MONTHS IMMEDIATELY PRIOR TO THE TERMINATION DATE (THE “AVERAGE ANNUAL BASE
SALARY”) AND (B) THE AVERAGE ANNUAL CASH BONUS.


(III)          EXECUTIVE SHALL CONTINUE TO RECEIVE ALL BENEFITS DESCRIBED IN
SECTION 3(F) EXISTING ON THE TERMINATION DATE FOR A PERIOD OF TWELVE (12) MONTHS
AFTER THE TERMINATION DATE, SUBJECT TO THE TERMS AND CONDITIONS UPON WHICH SUCH
BENEFITS MAY BE OFFERED TO CONTINUING SENIOR EXECUTIVES FROM TIME TO TIME.  FOR
PURPOSES OF THE APPLICATION OF SUCH BENEFITS, EXECUTIVE SHALL BE TREATED AS IF
HE HAD REMAINED IN THE EMPLOY OF THE EMPLOYER WITH A BASE SALARY AT THE RATE IN
EFFECT ON THE DATE OF TERMINATION.  FOR PURPOSES OF VESTING UNDER THE 2003
OUTPERFORMANCE PLAN, WITHOUT LIMITING ANY OTHER RIGHTS THAT EXECUTIVE MAY HAVE
UNDER THE 2003 OUTPERFORMANCE PLAN, EXECUTIVE SHALL BE TREATED AS IF HE HAD
REMAINED IN THE EMPLOY OF THE EMPLOYER FOR 12 MONTHS AFTER THE DATE OF
TERMINATION.  NOTWITHSTANDING THE FOREGOING, (A) NOTHING IN THIS SECTION
7(A)(III) SHALL RESTRICT THE ABILITY OF THE EMPLOYER TO AMEND OR TERMINATE THE
PLANS AND PROGRAMS GOVERNING THE BENEFITS DESCRIBED IN SECTION 3(F) FROM TIME TO
TIME IN ITS SOLE DISCRETION, AND (B) THE EMPLOYER SHALL IN NO EVENT BE REQUIRED
TO PROVIDE ANY BENEFITS OTHERWISE REQUIRED BY THIS SECTION 7(A)(III) AFTER SUCH
TIME AS EXECUTIVE BECOMES ENTITLED TO RECEIVE BENEFITS OF THE SAME TYPE FROM
ANOTHER EMPLOYER OR RECIPIENT OF EXECUTIVE’S SERVICES (SUCH ENTITLEMENT

8


--------------------------------------------------------------------------------



BEING DETERMINED WITHOUT REGARD TO ANY INDIVIDUAL WAIVERS OR OTHER SIMILAR
ARRANGEMENTS).


(IV)          ANY UNVESTED SHARES OF RESTRICTED STOCK, OP UNITS, LTIP UNITS OR
OTHER EQUITY-BASED AWARDS (I.E., SHARES, OP UNITS, LTIP UNITS OR OTHER AWARDS
THEN STILL SUBJECT TO RESTRICTIONS UNDER THE APPLICABLE AWARD AGREEMENT) GRANTED
TO EXECUTIVE BY THE EMPLOYER SHALL NOT BE FORFEITED ON THE TERMINATION DATE AND
SHALL BECOME VESTED (I.E., FREE FROM SUCH RESTRICTIONS), AND ANY UNEXERCISEABLE
OR UNVESTED STOCK OPTIONS GRANTED TO EXECUTIVE BY THE EMPLOYER SHALL NOT BE
FORFEITED ON THE TERMINATION DATE AND SHALL BECOME VESTED AND EXERCISABLE, ON
THE RELEASE EFFECTIVENESS DATE.  ANY UNEXERCISED STOCK OPTIONS GRANTED TO
EXECUTIVE BY THE EMPLOYER ON OR AFTER FEBRUARY 3, 2004 SHALL REMAIN EXERCISABLE
UNTIL THE SECOND JANUARY 1 TO FOLLOW THE TERMINATION DATE OR, IF EARLIER, THE
EXPIRATION OF THE INITIAL APPLICABLE TERM STATED AT THE TIME OF THE GRANT.  IN
ADDITION, THE EMPLOYER SHALL PAY EXECUTIVE AN ADDITIONAL CASH AMOUNT (THE
“GROSS-UP AMOUNT”) WITH RESPECT TO ANY SHARES OF RESTRICTED STOCK, OP UNITS OR
LTIP UNITS THAT VEST ON THE RELEASE EFFECTIVENESS DATE, INTENDED TO SERVE
GENERALLY AS A TAX GROSS-UP:  (A) EQUAL TO THE FULL VALUE GROSS-UP AMOUNT WITH
RESPECT TO ANY SUCH SHARES OF RESTRICTED STOCK OR OP UNITS AND (B) UPON THE DATE
ON WHICH SUCH LTIP UNITS (OR THE SECURITIES INTO WHICH SUCH LTIP UNITS ARE
CONVERTIBLE) ARE REDEEMED OR EXCHANGED IN A TAXABLE TRANSACTION, AN AMOUNT EQUAL
TO 20% OF THE LESSER OF (I) THE VALUE OF SUCH LTIP UNITS ON THE RELEASE
EFFECTIVENESS DATE OR (II) THE VALUE OF SUCH LTIP UNITS (OR OTHER SECURITIES
INTO WHICH THE LTIP UNITS WERE CONVERTIBLE) ON THE DATE OF SUCH TAXABLE
TRANSACTION, ASSUMING FOR PURPOSES OF CLAUSES (I) AND (II) THAT THE VALUE OF
EACH LTIP UNIT IS EQUAL TO THE VALUE OF ONE SHARE OF COMMON STOCK (AS ADJUSTED
FOR ANY CHANGES IN THE CONVERSION FACTOR (AS DEFINED IN THE PARTNERSHIP
AGREEMENT OF THE OP)); PROVIDED THAT, IN THE EVENT THAT THE EMPLOYER DETERMINES
ON OR PRIOR TO THE VESTING OF SUCH LTIP UNITS THAT SUCH LTIP UNITS ARE TAXABLE
UPON VESTING IN THE SAME MANNER AS RESTRICTED SHARES OF COMMON STOCK WOULD HAVE
BEEN, THE EMPLOYER SHALL PAY EXECUTIVE UPON THE RELEASE EFFECTIVENESS DATE, AN
AMOUNT EQUAL TO 40% OF THE VALUE OF THE LTIP UNITS INCLUDED IN EXECUTIVE’S
TAXABLE INCOME ON SUCH DATE IN LIEU OF THE PAYMENT OTHERWISE DUE UNDER CLAUSE
(B) ABOVE.  FOR AVOIDANCE OF DOUBT, THE PROVISIONS OF THIS SECTION 7(A)(IV)
SHALL NOT APPLY TO GRANTS MADE UNDER THE OUTPERFORMANCE PLANS, WHICH SHALL BE
GOVERNED BY THEIR TERMS AS IN EFFECT FROM TIME TO TIME AND THE PROVISIONS OF
SECTION 7(A)(III) ABOVE.


(V)           IN THE EVENT SUCH TERMINATION OCCURS IN CONNECTION WITH OR WITHIN
EIGHTEEN (18) MONTHS AFTER A CHANGE-IN-CONTROL THEN, IN ADDITION TO THE PAYMENTS
AND BENEFITS SET FORTH ABOVE (OR, AS SPECIFICALLY CITED BELOW, IN LIEU OF SUCH
PAYMENTS AND BENEFITS):  (A) THE EMPLOYER SHALL PROVIDE TO EXECUTIVE
OUTPLACEMENT BENEFITS PROVIDED BY A NATIONALLY-RECOGNIZED OUTPLACEMENT FIRM OF
EXECUTIVE’S SELECTION, FOR A PERIOD OF UP TO TWO (2) YEARS FOLLOWING THE
TERMINATION DATE (SUCH BENEFITS ARE NOT TO EXCEED 25% OF THE AVERAGE ANNUAL BASE
SALARY), (B) IN LIEU OF THE SEVERANCE PAYMENT SET FORTH IN SECTION 7(A)(II),
EXECUTIVE SHALL RECEIVE AS SEVERANCE PAY AND IN LIEU OF ANY FURTHER COMPENSATION
FOR PERIODS SUBSEQUENT TO THE TERMINATION DATE, IN A SINGLE PAYMENT ON THE
RELEASE EFFECTIVENESS DATE, AN AMOUNT IN CASH EQUAL TO TWO AND ONE-HALF (2.5)
TIMES THE SUM OF (I) THE AVERAGE ANNUAL BASE SALARY AND (II) THE AVERAGE ANNUAL
CASH BONUS, (C) THE CONTINUATION OF BENEFITS PROVIDED FOR IN THE FIRST SENTENCE
OF SECTION 7(A)(III) ABOVE SHALL BE EXTENDED FROM TWELVE (12) MONTHS TO
THIRTY-SIX (36) MONTHS, BUT SHALL OTHERWISE BE SUBJECT TO THE TERMS OF
SECTION 7(A)(III) AND (D) NEITHER EXECUTIVE NOR THE EMPLOYER SHALL BE REQUIRED
TO EXECUTE THE RELEASE AGREEMENT AND ALL REFERENCES THROUGHOUT TO THE RELEASE
EFFECTIVENESS DATE SHALL REFER TO THE TERMINATION DATE.

9


--------------------------------------------------------------------------------


 


(B)           TERMINATION BY THE EMPLOYER FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD
REASON.  IF (I) EXECUTIVE IS TERMINATED BY THE EMPLOYER FOR CAUSE PURSUANT TO
SECTION 6(A)(III) ABOVE, OR (II) EXECUTIVE VOLUNTARILY TERMINATES HIS EMPLOYMENT
HEREUNDER WITHOUT GOOD REASON PURSUANT TO SECTION 6(B)(III) ABOVE, THEN THE
EMPLOYMENT PERIOD SHALL TERMINATE AS OF THE TERMINATION DATE AND EXECUTIVE SHALL
BE ENTITLED TO RECEIVE HIS EARNED AND ACCRUED BUT UNPAID BASE SALARY ON THE
TERMINATION DATE, BUT, FOR AVOIDANCE OF DOUBT, SHALL NOT BE ENTITLED TO ANY
ANNUAL CASH BONUS FOR THE YEAR IN WHICH THE TERMINATION OCCURS, SEVERANCE
PAYMENT, CONTINUATION OF BENEFITS OR ACCELERATION OF VESTING OR EXTENSION OF
EXERCISE PERIOD OF ANY EQUITY AWARDS, EXCEPT AS OTHERWISE PROVIDED IN THE
DOCUMENTATION APPLICABLE TO SUCH EQUITY AWARDS.  OTHER THAN AS MAY BE PROVIDED
UNDER SECTION 4 OR AS EXPRESSLY PROVIDED IN THIS SECTION 7(B), THE EMPLOYER
SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER FOLLOWING SUCH TERMINATION.


(C)           TERMINATION BY REASON OF DEATH.     IF EXECUTIVE’S EMPLOYMENT
TERMINATES DUE TO HIS DEATH, EXECUTIVE’S ESTATE (OR A BENEFICIARY DESIGNATED BY
EXECUTIVE IN WRITING PRIOR TO HIS DEATH) SHALL BE ENTITLED TO THE FOLLOWING
PAYMENTS AND BENEFITS:


(I)            ON THE TERMINATION DATE, EXECUTIVE’S ESTATE (OR A BENEFICIARY
DESIGNATED BY EXECUTIVE IN WRITING PRIOR TO HIS DEATH) SHALL RECEIVE AN AMOUNT
EQUAL TO ANY EARNED AND ACCRUED BUT UNPAID BASE SALARY AND A PRORATED ANNUAL
CASH BONUS (EQUAL TO THE AVERAGE ANNUAL CASH BONUS MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE FISCAL YEAR IN WHICH EXECUTIVE’S
EMPLOYMENT TERMINATES THROUGH THE DATE OF EXECUTIVE’S DEATH (AND THE NUMBER OF
DAYS IN THE PRIOR FISCAL YEAR, IN THE EVENT THAT EXECUTIVE’S ANNUAL CASH BONUS
FOR SUCH YEAR HAD NOT BEEN DETERMINED AS OF THE DATE OF EXECUTIVE’S DEATH) AND
THE DENOMINATOR OF WHICH IS 365).


(II)           EXECUTIVE SHALL BE CREDITED WITH TWELVE (12) MONTHS AFTER
TERMINATION UNDER ANY PROVISIONS GOVERNING RESTRICTED STOCK, OP UNITS, LTIP
UNITS, OPTIONS OR OTHER EQUITY-BASED AWARDS GRANTED TO EXECUTIVE BY THE EMPLOYER
RELATING TO THE VESTING OR INITIAL EXERCISABILITY THEREOF, AND, IF SUCH TWELVE
(12) MONTHS OF CREDIT WOULD FALL WITHIN A VESTING PERIOD, A PRO RATA PORTION OF
THE UNVESTED SHARES OF RESTRICTED STOCK, OP UNITS, LTIP UNITS OR OTHER
EQUITY-BASED AWARDS GRANTED TO EXECUTIVE BY THE EMPLOYER THAT OTHERWISE WOULD
HAVE BECOME VESTED UPON THE CONCLUSION OF SUCH VESTING PERIOD SHALL BECOME
VESTED ON THE DATE OF EXECUTIVE’S TERMINATION DUE TO HIS DEATH, AND A PRO RATA
PORTION OF THE UNEXERCISABLE STOCK OPTIONS GRANTED TO EXECUTIVE BY THE EMPLOYER
THAT OTHERWISE WOULD HAVE BECOME EXERCISABLE UPON THE CONCLUSION OF SUCH VESTING
PERIOD SHALL BECOME EXERCISABLE ON THE DATE OF EXECUTIVE’S TERMINATION DUE TO
SUCH DEATH; PROVIDED THAT ANY UNVESTED OR UNEXERCISABLE RESTRICTED STOCK, OP
UNITS, LTIP UNITS, OPTIONS OR OTHER EQUITY-BASED AWARDS THAT WERE GRANTED AS
PAYMENT OF A CASH BONUS, AS DETERMINED AT THE TIME OF GRANT BY THE COMPENSATION
COMMITTEE OF THE BOARD, IN ITS SOLE DISCRETION, AND REFLECTED IN THE MINUTES OR
CONSENTS OF THE COMPENSATION COMMITTEE OF THE BOARD RELATING TO THE APPROVAL OF
SUCH EQUITY AWARDS SHALL BECOME FULLY VESTED AND EXERCISABLE ON THE DATE OF
EXECUTIVE’S DEATH.  IN ADDITION, THE EMPLOYER SHALL PAY TO EXECUTIVE’S ESTATE OR
TO A BENEFICIARY DESIGNATED BY EXECUTIVE IN WRITING PRIOR TO HIS DEATH THE
GROSS-UP AMOUNT WITH RESPECT TO ANY SHARES OF RESTRICTED STOCK, OP UNITS OR LTIP
UNITS THAT VEST ON EXECUTIVE’S DEATH.  FOR AVOIDANCE OF DOUBT, THE PROVISIONS OF
THIS SECTION 7(C)(II) SHALL NOT APPLY TO (1) GRANTS MADE UNDER THE
OUTPERFORMANCE PLANS, WHICH SHALL BE GOVERNED BY THEIR TERMS AS IN EFFECT FROM
TIME TO TIME AND (2) OPTION GRANTS MADE UNDER THE SL GREEN REALTY CORP. AMENDED
1997 STOCK OPTION AND INCENTIVE PLAN, AS AMENDED MARCH 2002 (THE “1997 PLAN”),
WHICH SUCH OPTIONS SHALL BECOME FULLY VESTED AND EXERCISABLE ON THE DATE OF
EXECUTIVE’S TERMINATION DUE TO SUCH DEATH IN ACCORDANCE

10


--------------------------------------------------------------------------------



WITH THEIR TERMS AS CURRENTLY IN EFFECT.  FURTHERMORE, UPON SUCH DEATH, ANY
VESTED UNEXERCISED STOCK OPTIONS GRANTED TO EXECUTIVE BY THE EMPLOYER ON OR
AFTER FEBRUARY 3, 2004 SHALL REMAIN VESTED AND EXERCISABLE UNTIL THE EARLIER OF
(A) THE DATE ON WHICH THE TERM OF SUCH STOCK OPTIONS OTHERWISE WOULD HAVE
EXPIRED, OR (B) THE SECOND JANUARY 1 AFTER THE DATE OF EXECUTIVE’S TERMINATION
DUE TO HIS DEATH.

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(c), the Employer shall have no further obligations hereunder following
such termination.


(D)           TERMINATION BY REASON OF DISABILITY.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT TERMINATES DUE TO HIS DISABILITY AS DEFINED IN SECTION
6(A)(II) ABOVE, EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING PAYMENTS AND
BENEFITS, SUBJECT TO EXECUTIVE’S EXECUTION OF THE RELEASE AGREEMENT, WHICH
RELEASE AGREEMENT THE EMPLOYER SHALL EXECUTE WITHIN FIVE (5) BUSINESS DAYS AFTER
SUCH EXECUTION BY EXECUTIVE, AND THE EFFECTIVENESS AND IRREVOCABILITY OF THE
RELEASE AGREEMENT WITH RESPECT TO EXECUTIVE:


(I)            ON THE PAYMENT DATE, EXECUTIVE SHALL RECEIVE ANY EARNED AND
ACCRUED BUT UNPAID BASE SALARY AND A PRORATED ANNUAL CASH BONUS EQUAL TO THE
AVERAGE ANNUAL CASH BONUS MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS
THE NUMBER OF DAYS IN THE FISCAL YEAR IN WHICH EXECUTIVE’S EMPLOYMENT TERMINATES
THROUGH THE TERMINATION DATE (AND THE NUMBER OF DAYS IN THE PRIOR FISCAL YEAR,
IN THE EVENT THAT EXECUTIVE’S ANNUAL CASH BONUS FOR SUCH YEAR HAD NOT BEEN
DETERMINED AS OF THE TERMINATION DATE) AND THE DENOMINATOR OF WHICH IS 365.


(II)           EXECUTIVE SHALL RECEIVE AS SEVERANCE PAY AND IN LIEU OF ANY
FURTHER COMPENSATION FOR PERIODS SUBSEQUENT TO THE TERMINATION DATE, IN A SINGLE
PAYMENT ON THE PAYMENT DATE, AN AMOUNT IN CASH EQUAL TO THE SUM OF (A) THE
AVERAGE ANNUAL BASE SALARY AND (B) THE AVERAGE ANNUAL CASH BONUS.


(III)          EXECUTIVE SHALL CONTINUE TO RECEIVE ALL BENEFITS DESCRIBED IN
SECTION 3(F) EXISTING ON THE TERMINATION DATE FOR A PERIOD OF THIRTY-SIX (36)
MONTHS AFTER THE TERMINATION DATE, SUBJECT TO THE TERMS AND CONDITIONS UPON
WHICH SUCH BENEFITS MAY BE OFFERED TO CONTINUING SENIOR EXECUTIVES FROM TIME TO
TIME.  FOR PURPOSES OF THE APPLICATION OF SUCH BENEFITS, EXECUTIVE SHALL BE
TREATED AS IF HE HAD REMAINED IN THE EMPLOY OF THE EMPLOYER WITH A BASE SALARY
AT THE RATE IN EFFECT ON THE DATE OF TERMINATION.  NOTWITHSTANDING THE
FOREGOING, (A) NOTHING IN THIS SECTION 7(D)(III) SHALL RESTRICT THE ABILITY OF
THE EMPLOYER TO AMEND OR TERMINATE THE PLANS AND PROGRAMS GOVERNING THE BENEFITS
DESCRIBED IN SECTION 3(F) FROM TIME TO TIME IN ITS SOLE DISCRETION SO LONG AS IT
DOES SO FOR ALL SENIOR EXECUTIVES OF THE EMPLOYER, AND (B) THE EMPLOYER SHALL IN
NO EVENT BE REQUIRED TO PROVIDE ANY BENEFITS OTHERWISE REQUIRED BY THIS SECTION
7(D)(III) AFTER SUCH TIME AS EXECUTIVE BECOMES ENTITLED TO RECEIVE BENEFITS OF
THE SAME TYPE FROM ANOTHER EMPLOYER OR RECIPIENT OF EXECUTIVE’S SERVICES (SUCH
ENTITLEMENT BEING DETERMINED WITHOUT REGARD TO ANY INDIVIDUAL WAIVERS OR OTHER
SIMILAR ARRANGEMENTS).


(IV)          EXECUTIVE SHALL BE CREDITED WITH TWELVE (12) MONTHS AFTER
TERMINATION UNDER ANY PROVISIONS GOVERNING RESTRICTED STOCK, OP UNITS, LTIP
UNITS, OPTIONS OR OTHER EQUITY-BASED AWARDS GRANTED TO EXECUTIVE BY THE EMPLOYER
RELATING TO THE VESTING OR INITIAL EXERCISABILITY THEREOF AND, IF SUCH TWELVE
(12) MONTHS OF CREDIT WOULD FALL WITHIN A VESTING PERIOD, A PRO RATA PORTION OF
THE UNVESTED SHARES OF RESTRICTED STOCK, OP UNITS, LTIP UNITS OR OTHER
EQUITY-BASED AWARDS GRANTED TO EXECUTIVE BY THE EMPLOYER THAT OTHERWISE WOULD
HAVE BECOME VESTED UPON THE CONCLUSION OF SUCH VESTING PERIOD SHALL

11


--------------------------------------------------------------------------------



BECOME VESTED ON THE RELEASE EFFECTIVENESS DATE, AND A PRO RATA PORTION OF THE
UNVESTED OR UNEXERCISABLE STOCK OPTIONS GRANTED TO EXECUTIVE BY THE EMPLOYER
THAT OTHERWISE WOULD HAVE BECOME VESTED OR EXERCISABLE UPON THE CONCLUSION OF
SUCH VESTING PERIOD SHALL BECOME VESTED AND EXERCISABLE ON THE RELEASE
EFFECTIVENESS DATE; PROVIDED THAT ANY UNVESTED OR UNEXERCISABLE RESTRICTED
STOCK, OP UNITS, LTIP UNITS, OPTIONS OR OTHER EQUITY-BASED AWARDS THAT WERE
GRANTED AS PAYMENT OF A CASH BONUS, AS DETERMINED AT THE TIME OF GRANT BY THE
COMPENSATION COMMITTEE OF THE BOARD, IN ITS SOLE DISCRETION, AND REFLECTED IN
THE MINUTES OR CONSENTS OF THE COMPENSATION COMMITTEE OF THE BOARD RELATING TO
THE APPROVAL OF SUCH EQUITY AWARDS SHALL BECOME FULLY VESTED AND EXERCISABLE ON
THE RELEASE EFFECTIVENESS DATE.  ANY VESTED UNEXERCISED STOCK OPTIONS GRANTED TO
EXECUTIVE BY THE EMPLOYER ON OR AFTER FEBRUARY 3, 2004 SHALL REMAIN VESTED AND
EXERCISABLE UNTIL THE EARLIER OF (A) THE DATE ON WHICH THE TERM OF SUCH STOCK
OPTIONS OTHERWISE WOULD HAVE EXPIRED, OR (B) THE SECOND JANUARY 1 AFTER THE
TERMINATION DATE.  IN ADDITION, THE EMPLOYER SHALL PAY EXECUTIVE THE GROSS-UP
AMOUNT WITH RESPECT TO ANY SHARES OF RESTRICTED STOCK, OP UNITS OR LTIP UNITS
THAT VEST ON THE RELEASE EFFECTIVENESS DATE.  FOR AVOIDANCE OF DOUBT, THE
PROVISIONS OF THIS SECTION 7(D)(IV) SHALL NOT APPLY TO (1) GRANTS MADE UNDER THE
OUTPERFORMANCE PLANS, WHICH SHALL BE GOVERNED BY THEIR TERMS AS IN EFFECT FROM
TIME TO TIME AND (2) OPTION GRANTS MADE UNDER THE 1997 PLAN, WHICH SUCH OPTIONS
SHALL BECOME FULLY VESTED AND EXERCISABLE ON THE DATE OF EXECUTIVE’S TERMINATION
DUE TO SUCH DISABILITY IN ACCORDANCE WITH THEIR TERMS AS CURRENTLY IN EFFECT.

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(d), the Employer shall have no further obligations hereunder following
such termination.


(E)           CHANGE-IN-CONTROL.  UPON A CHANGE-IN-CONTROL, ANY UNVESTED SHARES
OF RESTRICTED STOCK, OP UNITS, LTIP UNITS OR OTHER EQUITY-BASED AWARDS (I.E.,
SHARES, OP UNITS, LTIP UNITS OR OTHER AWARDS THEN STILL SUBJECT TO RESTRICTIONS
UNDER THE APPLICABLE AWARD AGREEMENT) GRANTED TO EXECUTIVE BY THE EMPLOYER SHALL
BECOME VESTED (I.E., FREE FROM SUCH RESTRICTIONS), AND ANY UNEXERCISABLE OR
UNVESTED STOCK OPTIONS GRANTED TO EXECUTIVE BY THE EMPLOYER SHALL BECOME VESTED
AND EXERCISABLE ON THE EFFECTIVE DATE OF SUCH CHANGE-IN-CONTROL.  IN ADDITION,
THE EMPLOYER SHALL PAY EXECUTIVE THE GROSS-UP AMOUNT WITH RESPECT TO ANY SHARES
OF RESTRICTED STOCK, OP UNITS OR LTIP UNITS THAT VEST ON THE EFFECTIVE DATE OF
SUCH CHANGE-IN-CONTROL.  FOR AVOIDANCE OF DOUBT, THE PROVISIONS OF THIS SECTION
7(E) (OTHER THAN THE FULL ACCELERATION OF ANY TIME-BASED VESTING (BUT NOT THE
PAYMENT OF THE GROSS-UP AMOUNT IN CONNECTION WITH SUCH ACCELERATION)) SHALL NOT
APPLY TO GRANTS MADE UNDER THE OUTPERFORMANCE PLANS, WHICH SHALL BE GOVERNED BY
THEIR TERMS AS IN EFFECT FROM TIME TO TIME.


(F)            GKK AND OTHER EQUITY.  THE EMPLOYER AND EXECUTIVE ACKNOWLEDGE
THAT CERTAIN EQUITY AWARDS PREVIOUSLY MADE BY GKK AND AFFILIATES OF THE EMPLOYER
REFER TO AND INCORPORATE THE TERMS OF ANY EMPLOYMENT AGREEMENT ENTERED INTO
BETWEEN THE EMPLOYER AND EXECUTIVE FROM TIME TO TIME WITH RESPECT TO
ACCELERATION OF VESTING UPON TERMINATION AND/OR CHANGE-IN-CONTROL EVENTS AND, AS
A RESULT, SUCH TERMS OF THIS AGREEMENT WILL, TO THE EXTENT SO REFERRED TO AND
INCORPORATED BY REFERENCE, WILL APPLY TO SUCH EQUITY AWARDS.


8.             CONFIDENTIALITY; PROHIBITED ACTIVITIES.  EXECUTIVE AND THE
EMPLOYER RECOGNIZE THAT DUE TO THE NATURE OF HIS EMPLOYMENT AND RELATIONSHIP
WITH THE EMPLOYER, EXECUTIVE HAS ACCESS TO AND DEVELOPS CONFIDENTIAL BUSINESS
INFORMATION, PROPRIETARY INFORMATION, AND TRADE SECRETS RELATING TO THE BUSINESS
AND OPERATIONS OF THE EMPLOYER.  EXECUTIVE ACKNOWLEDGES THAT (I) SUCH
INFORMATION IS VALUABLE TO THE BUSINESS OF THE EMPLOYER, (II) DISCLOSURE TO, OR
USE FOR THE BENEFIT OF, ANY PERSON OR ENTITY OTHER THAN THE EMPLOYER, WOULD
CAUSE IRREPARABLE DAMAGE TO THE EMPLOYER, (III) THE PRINCIPAL BUSINESSES OF THE
EMPLOYER ARE THE ACQUISITION, DEVELOPMENT, MANAGEMENT, LEASING OR FINANCING OF
ANY OFFICE REAL ESTATE PROPERTY, INCLUDING

12


--------------------------------------------------------------------------------


without limitation the origination of first-mortgage and mezzanine debt or
preferred equity financing for real estate projects throughout the United States
(collectively, the “Business”), (iv) the Employer is one of the limited number
of persons who have developed a business such as the Business, and (v)  the
Business is national in scope.  Executive further acknowledges that his duties
for the Employer include the duty to develop and maintain client, customer,
employee, and other business relationships on behalf of the Employer; and that
access to and development of those close business relationships for the Employer
render his services special, unique and extraordinary.  In recognition that the
goodwill and business relationships described herein are valuable to the
Employer, and that loss of or damage to those relationships would destroy or
diminish the value of the Employer, and in consideration of the compensation
(including severance) arrangements hereunder, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged by
Executive, Executive agrees as follows:


(A)           CONFIDENTIALITY.  DURING THE TERM OF THIS AGREEMENT (INCLUDING ANY
RENEWALS), AND AT ALL TIMES THEREAFTER, EXECUTIVE SHALL MAINTAIN THE
CONFIDENTIALITY OF ALL CONFIDENTIAL OR PROPRIETARY INFORMATION OF THE EMPLOYER
(“CONFIDENTIAL INFORMATION”), AND, EXCEPT IN FURTHERANCE OF THE BUSINESS OF THE
EMPLOYER OR AS SPECIFICALLY REQUIRED BY LAW OR BY COURT ORDER, HE SHALL NOT
DIRECTLY OR INDIRECTLY DISCLOSE ANY SUCH INFORMATION TO ANY PERSON OR ENTITY;
NOR SHALL HE USE CONFIDENTIAL INFORMATION FOR ANY PURPOSE EXCEPT FOR THE BENEFIT
OF THE EMPLOYER.  FOR PURPOSES OF THIS AGREEMENT, “CONFIDENTIAL INFORMATION”
INCLUDES, WITHOUT LIMITATION:  CLIENT OR CUSTOMER LISTS, IDENTITIES, CONTACTS,
BUSINESS AND FINANCIAL INFORMATION (EXCLUDING THOSE OF EXECUTIVE PRIOR TO
EMPLOYMENT WITH EMPLOYER); INVESTMENT STRATEGIES; PRICING INFORMATION OR
POLICIES, FEES OR COMMISSION ARRANGEMENTS OF THE EMPLOYER; MARKETING PLANS,
PROJECTIONS, PRESENTATIONS OR STRATEGIES OF THE EMPLOYER; FINANCIAL AND BUDGET
INFORMATION OF THE EMPLOYER; NEW PERSONNEL ACQUISITION PLANS; AND ALL OTHER
BUSINESS RELATED INFORMATION WHICH HAS NOT BEEN PUBLICLY DISCLOSED BY THE
EMPLOYER.  THIS RESTRICTION SHALL APPLY REGARDLESS OF WHETHER SUCH CONFIDENTIAL
INFORMATION IS IN WRITTEN, GRAPHIC, RECORDED, PHOTOGRAPHIC, DATA OR ANY MACHINE
READABLE FORM OR IS ORALLY CONVEYED TO, OR MEMORIZED BY, EXECUTIVE.


(B)           PROHIBITED ACTIVITIES.  BECAUSE EXECUTIVE’S SERVICES TO THE
EMPLOYER ARE ESSENTIAL AND BECAUSE EXECUTIVE HAS ACCESS TO THE EMPLOYER’S
CONFIDENTIAL INFORMATION, EXECUTIVE COVENANTS AND AGREES THAT:


(I)            DURING THE EMPLOYMENT PERIOD, AND FOR THE ONE-YEAR PERIOD
FOLLOWING THE TERMINATION OF EXECUTIVE BY EITHER PARTY FOR ANY REASON OTHER THAN
(A) NON-RENEWAL AT THE EXPIRATION OF THE ORIGINAL TERM OR ANY RENEWAL TERM OR
(B) TERMINATION BY THE EMPLOYER WITHOUT CAUSE OR EXECUTIVE WITH GOOD REASON IN
CONNECTION WITH OR WITHIN EIGHTEEN (18) MONTHS AFTER A CHANGE-IN-CONTROL,
EXECUTIVE WILL NOT, ANYWHERE IN THE UNITED STATES, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE BOARD WHICH SHALL INCLUDE THE UNANIMOUS CONSENT OF THE DIRECTORS
OTHER THAN ANY OTHER OFFICER OF THE EMPLOYER, DIRECTLY OR INDIRECTLY
(INDIVIDUALLY, OR THROUGH OR ON BEHALF OF ANOTHER ENTITY AS OWNER, PARTNER,
AGENT, EMPLOYEE, CONSULTANT, OR IN ANY OTHER CAPACITY), ENGAGE, PARTICIPATE OR
ASSIST, AS AN OWNER, PARTNER, EMPLOYEE, CONSULTANT, DIRECTOR, OFFICER, TRUSTEE
OR AGENT, IN ANY ELEMENT OF THE BUSINESS, SUBJECT, HOWEVER, TO
SECTION 8(C) BELOW; AND


(II)           DURING THE EMPLOYMENT PERIOD, AND DURING (X) IN THE CASE OF
CLAUSE (A) BELOW, THE TWO-YEAR PERIOD FOLLOWING THE TERMINATION OF EXECUTIVE BY
EITHER PARTY FOR ANY REASON (INCLUDING THE EXPIRATION OF THE TERM OF THE
AGREEMENT) OTHER THAN A TERMINATION IN CONNECTION WITH OR WITHIN EIGHTEEN (18)
MONTHS AFTER A CHANGE-IN-CONTROL THAT CONSTITUTES A TERMINATION EITHER BY THE
EMPLOYER WITHOUT CAUSE OR BY EXECUTIVE WITH GOOD REASON, OR (Y) THE ONE-YEAR
PERIOD FOLLOWING SUCH TERMINATION IN THE CASE OF CLAUSE (B) BELOW, EXECUTIVE
WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD WHICH SHALL INCLUDE THE

13


--------------------------------------------------------------------------------



UNANIMOUS CONSENT OF THE DIRECTORS WHO ARE NOT OFFICERS OF THE EMPLOYER,
DIRECTLY OR INDIRECTLY (INDIVIDUALLY, OR THROUGH OR ON BEHALF OF ANOTHER ENTITY
AS OWNER, PARTNER, AGENT, EMPLOYEE, CONSULTANT, OR IN ANY OTHER CAPACITY), (A)
SOLICIT, ENCOURAGE, OR ENGAGE IN ANY ACTIVITY TO INDUCE ANY EMPLOYEE OF THE
EMPLOYER TO TERMINATE EMPLOYMENT WITH THE EMPLOYER, OR TO BECOME EMPLOYED BY, OR
TO ENTER INTO A BUSINESS RELATIONSHIP WITH, ANY OTHER PERSON OR ENTITY, OR (B)
ENGAGE IN ANY ACTIVITY INTENTIONALLY TO INTERFERE WITH, DISRUPT OR DAMAGE THE
BUSINESS OF THE EMPLOYER, OR ITS RELATIONSHIPS WITH ANY CLIENT, SUPPLIER OR
OTHER BUSINESS RELATIONSHIP OF THE EMPLOYER.  FOR PURPOSES OF THIS SUBSECTION,
THE TERM “EMPLOYEE” MEANS ANY INDIVIDUAL WHO IS AN EMPLOYEE OF OR CONSULTANT TO
THE EMPLOYER (OR ANY AFFILIATE) DURING THE SIX-MONTH PERIOD PRIOR TO EXECUTIVE’S
LAST DAY OF EMPLOYMENT.


(C)           OTHER INVESTMENTS/ACTIVITIES.  NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, EXECUTIVE IS NOT PROHIBITED BY THIS SECTION 8 FROM
MAKING INVESTMENTS (I) EXPRESSLY DISCLOSED TO THE EMPLOYER IN WRITING BEFORE THE
DATE HEREOF; (II) SOLELY FOR INVESTMENT PURPOSES AND WITHOUT PARTICIPATING IN
THE BUSINESS IN WHICH THE INVESTMENTS ARE MADE, IN ANY ENTITY THAT ENGAGES,
DIRECTLY OR INDIRECTLY, IN THE ACQUISITION, DEVELOPMENT, CONSTRUCTION,
OPERATION, MANAGEMENT, FINANCING OR LEASING OF OFFICE REAL ESTATE PROPERTIES,
REGARDLESS OF WHERE THEY ARE LOCATED, IF (X) EXECUTIVE’S AGGREGATE INVESTMENT IN
EACH SUCH ENTITY CONSTITUTES LESS THAN ONE PERCENT OF THE EQUITY OWNERSHIP OF
SUCH ENTITY, (Y) THE INVESTMENT IN THE ENTITY IS IN SECURITIES TRADED ON ANY
NATIONAL SECURITIES EXCHANGE OR THE NATIONAL ASSOCIATION OF SECURITIES DEALERS,
INC. AUTOMATED QUOTATION SYSTEM, AND (Z) EXECUTIVE IS NOT A CONTROLLING PERSON
OF, OR A MEMBER OF A GROUP WHICH CONTROLS, SUCH ENTITY; OR (III) IF THE
INVESTMENT IS MADE IN (A) ASSETS OTHER THAN COMPETING PROPERTIES OR (B) ANY
ENTITY OTHER THAN ONE THAT IS ENGAGED, DIRECTLY OR INDIRECTLY, IN THE
ACQUISITION, DEVELOPMENT, CONSTRUCTION, OPERATION, MANAGEMENT, FINANCING OR
LEASING OF COMPETING PROPERTIES.  FOR PURPOSES OF THIS AGREEMENT, A “COMPETING
PROPERTY” MEANS AN OFFICE REAL ESTATE PROPERTY:  (I) LOCATED OUTSIDE OF NEW YORK
CITY, UNLESS THE PROPERTY (A) IS NOT AN APPROPRIATE INVESTMENT OPPORTUNITY FOR
THE EMPLOYER, (B) IS NOT DIRECTLY COMPETITIVE WITH THE BUSINESSES OF THE
EMPLOYER AND (C) HAS A FAIR MARKET VALUE AT THE TIME EXECUTIVE’S INVESTMENT IS
MADE OF LESS THAN $25 MILLION, OR (II) LOCATED IN NEW YORK CITY.  ADDITIONALLY,
DURING THE EMPLOYMENT PERIOD, FOR SO LONG AS EITHER:  (I) GKK IS EXTERNALLY
ADVISED BY THE EMPLOYER OR A DIRECT OR INDIRECT MAJORITY OWNED SUBSIDIARY OF THE
EMPLOYER (AND IS NOT SELF-MANAGED) OR (II) THE EMPLOYER DIRECTLY OR INDIRECTLY
OWNS SECURITIES REPRESENTING 20% OR MORE OF THE OUTSTANDING COMMON EQUITY OF
GKK, AND UNLESS AND UNTIL OTHERWISE DETERMINED BY THE BOARD, EXECUTIVE SHALL BE
PERMITTED TO SERVE AS AN OFFICER OF GKK NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 8.


(D)           EMPLOYER PROPERTY.  EXECUTIVE ACKNOWLEDGES THAT ALL ORIGINALS AND
COPIES OF MATERIALS, RECORDS AND DOCUMENTS GENERATED BY HIM OR COMING INTO HIS
POSSESSION DURING HIS EMPLOYMENT BY THE EMPLOYER ARE THE SOLE PROPERTY OF THE
EMPLOYER (“EMPLOYER PROPERTY”).  DURING HIS EMPLOYMENT, AND AT ALL TIMES
THEREAFTER, EXECUTIVE SHALL NOT REMOVE, OR CAUSE TO BE REMOVED, FROM THE
PREMISES OF THE EMPLOYER, COPIES OF ANY RECORD, FILE, MEMORANDUM, DOCUMENT,
COMPUTER RELATED INFORMATION OR EQUIPMENT, OR ANY OTHER ITEM RELATING TO THE
BUSINESS OF THE EMPLOYER, EXCEPT IN FURTHERANCE OF HIS DUTIES UNDER THIS
AGREEMENT.  WHEN EXECUTIVE TERMINATES HIS EMPLOYMENT WITH THE EMPLOYER, OR UPON
REQUEST OF THE EMPLOYER AT ANY TIME, EXECUTIVE SHALL PROMPTLY DELIVER TO THE
EMPLOYER ALL ORIGINALS AND COPIES OF EMPLOYER PROPERTY IN HIS POSSESSION OR
CONTROL AND SHALL NOT RETAIN ANY ORIGINALS OR COPIES IN ANY FORM.


(E)           NO DISPARAGEMENT.  FOR ONE YEAR FOLLOWING TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE SHALL NOT INTENTIONALLY
DISCLOSE OR CAUSE TO BE DISCLOSED

14


--------------------------------------------------------------------------------



ANY NEGATIVE, ADVERSE OR DEROGATORY COMMENTS OR INFORMATION ABOUT (I) THE
EMPLOYER AND ITS PARENT, AFFILIATES OR SUBSIDIARIES, IF ANY; (II) ANY PRODUCT OR
SERVICE PROVIDED BY THE EMPLOYER AND ITS PARENT, AFFILIATES OR SUBSIDIARIES, IF
ANY; OR (III) THE EMPLOYER’S AND ITS PARENT’S, AFFILIATES’ OR SUBSIDIARIES’
PROSPECTS FOR THE FUTURE.  FOR ONE YEAR FOLLOWING TERMINATION OF EXECUTIVE’S
EMPLOYMENT FOR ANY REASON, THE EMPLOYER SHALL NOT DISCLOSE OR CAUSE TO BE
DISCLOSED ANY NEGATIVE, ADVERSE OR DEROGATORY COMMENTS OR INFORMATION ABOUT
EXECUTIVE.  NOTHING IN THIS SECTION SHALL PROHIBIT EITHER THE EMPLOYER OR
EXECUTIVE FROM TESTIFYING TRUTHFULLY IN ANY LEGAL OR ADMINISTRATIVE PROCEEDING.


(F)            REMEDIES.  EXECUTIVE DECLARES THAT THE FOREGOING LIMITATIONS IN
SECTIONS 8(A) THROUGH 8(F) ABOVE ARE REASONABLE AND NECESSARY FOR THE ADEQUATE
PROTECTION OF THE BUSINESS AND THE GOODWILL OF THE EMPLOYER.  IF ANY RESTRICTION
CONTAINED IN THIS SECTION 8 SHALL BE DEEMED TO BE INVALID, ILLEGAL OR
UNENFORCEABLE BY REASON OF THE EXTENT, DURATION OR SCOPE THEREOF, OR OTHERWISE,
THEN THE COURT MAKING SUCH DETERMINATION SHALL HAVE THE RIGHT TO REDUCE SUCH
EXTENT, DURATION, SCOPE, OR OTHER PROVISIONS HEREOF TO MAKE THE RESTRICTION
CONSISTENT WITH APPLICABLE LAW, AND IN ITS REDUCED FORM SUCH RESTRICTION SHALL
THEN BE ENFORCEABLE IN THE MANNER CONTEMPLATED HEREBY.  IN THE EVENT THAT
EXECUTIVE BREACHES ANY OF THE PROMISES CONTAINED IN THIS SECTION 8, EXECUTIVE
ACKNOWLEDGES THAT THE EMPLOYER’S REMEDY AT LAW FOR DAMAGES WILL BE INADEQUATE
AND THAT THE EMPLOYER WILL BE ENTITLED TO SPECIFIC PERFORMANCE, A TEMPORARY
RESTRAINING ORDER OR PRELIMINARY INJUNCTION TO PREVENT EXECUTIVE’S PROSPECTIVE
OR CONTINUING BREACH AND TO MAINTAIN THE STATUS QUO.  THE EXISTENCE OF THIS
RIGHT TO INJUNCTIVE RELIEF, OR OTHER EQUITABLE RELIEF, OR THE EMPLOYER’S
EXERCISE OF ANY OF THESE RIGHTS, SHALL NOT LIMIT ANY OTHER RIGHTS OR REMEDIES
THE EMPLOYER MAY HAVE IN LAW OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO ARBITRATION CONTAINED IN SECTION 9 HEREOF AND THE RIGHT TO COMPENSATORY
AND MONETARY DAMAGES.  EXECUTIVE HEREBY AGREES TO WAIVE HIS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION COMMENCED TO ENFORCE THE TERMS OF THIS
AGREEMENT.  EXECUTIVE SHALL HAVE REMEDIES COMPARABLE TO THOSE OF THE EMPLOYER AS
SET FORTH ABOVE IN THIS SECTION 8(F) IF THE EMPLOYER BREACHES SECTION 8(E).


(G)           TRANSITION.  REGARDLESS OF THE REASON FOR HIS DEPARTURE FROM THE
EMPLOYER, EXECUTIVE AGREES THAT AT THE EMPLOYER’S SOLE COSTS AND EXPENSE, FOR A
PERIOD OF NOT MORE THAN 30 DAYS AFTER TERMINATION OF EXECUTIVE, HE SHALL TAKE
ALL STEPS REASONABLY REQUESTED BY THE EMPLOYER TO EFFECT A SUCCESSFUL TRANSITION
OF CLIENT AND CUSTOMER RELATIONSHIPS TO THE PERSON OR PERSONS DESIGNATED BY THE
EMPLOYER, SUBJECT TO EXECUTIVE’S OBLIGATIONS TO HIS NEW EMPLOYER.


(H)           COOPERATION WITH RESPECT TO LITIGATION.  DURING THE EMPLOYMENT
PERIOD AND AT ALL TIMES THEREAFTER, EXECUTIVE AGREES TO GIVE PROMPT WRITTEN
NOTICE TO THE EMPLOYER OF ANY CLAIM RELATING TO THE EMPLOYER AND TO COOPERATE
FULLY, IN GOOD FAITH AND TO THE BEST OF HIS ABILITY WITH THE EMPLOYER IN
CONNECTION WITH ANY AND ALL PENDING, POTENTIAL OR FUTURE CLAIMS, INVESTIGATIONS
OR ACTIONS WHICH DIRECTLY OR INDIRECTLY RELATE TO ANY ACTION, EVENT OR ACTIVITY
ABOUT WHICH EXECUTIVE MAY HAVE KNOWLEDGE IN CONNECTION WITH OR AS A RESULT OF
HIS EMPLOYMENT BY THE EMPLOYER HEREUNDER.  SUCH COOPERATION WILL INCLUDE ALL
ASSISTANCE THAT THE EMPLOYER, ITS COUNSEL OR ITS REPRESENTATIVES MAY REASONABLY
REQUEST, INCLUDING REVIEWING DOCUMENTS, MEETING WITH COUNSEL, PROVIDING FACTUAL
INFORMATION AND MATERIAL, AND APPEARING OR TESTIFYING AS A WITNESS; PROVIDED,
HOWEVER, THAT THE EMPLOYER WILL REIMBURSE EXECUTIVE FOR ALL REASONABLE EXPENSES,
INCLUDING TRAVEL, LODGING AND MEALS, INCURRED BY HIM IN FULFILLING HIS
OBLIGATIONS UNDER THIS SECTION 8(H) AND, EXCEPT AS MAY BE REQUIRED BY LAW OR BY
COURT ORDER, SHOULD EXECUTIVE THEN BE EMPLOYED BY AN ENTITY OTHER THAN THE
EMPLOYER, SUCH COOPERATION WILL NOT MATERIALLY INTERFERE WITH EXECUTIVE’S THEN
CURRENT EMPLOYMENT.


(I)            SURVIVAL.  THE PROVISIONS OF THIS SECTION 8 SHALL SURVIVE
TERMINATION OF EXECUTIVE’S EMPLOYMENT ANY OTHER PROVISIONS RELATING TO THE
ENFORCEMENT THEREOF.

15


--------------------------------------------------------------------------------



9.             ARBITRATION.  ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE BREACH OF THIS AGREEMENT (OTHER THAN A CONTROVERSY OR
CLAIM ARISING UNDER SECTION 8, TO THE EXTENT NECESSARY FOR THE EMPLOYER (OR ITS
AFFILIATES, WHERE APPLICABLE) TO AVAIL ITSELF OF THE RIGHTS AND REMEDIES
REFERRED TO IN SECTION 8(F)) THAT IS NOT RESOLVED BY EXECUTIVE AND THE EMPLOYER
(OR ITS AFFILIATES, WHERE APPLICABLE) SHALL BE SUBMITTED TO ARBITRATION IN NEW
YORK, NEW YORK IN ACCORDANCE WITH NEW YORK LAW AND THE PROCEDURES OF THE
AMERICAN ARBITRATION ASSOCIATION.  THE DETERMINATION OF THE ARBITRATOR(S) SHALL
BE CONCLUSIVE AND BINDING ON THE EMPLOYER (OR ITS AFFILIATES, WHERE APPLICABLE)
AND EXECUTIVE AND JUDGMENT MAY BE ENTERED ON THE ARBITRATOR(S)’ AWARD IN ANY
COURT HAVING JURISDICTION.


10.           CONFLICTING AGREEMENTS.  EXECUTIVE HEREBY REPRESENTS AND WARRANTS
THAT THE EXECUTION OF THIS AGREEMENT AND THE PERFORMANCE OF HIS OBLIGATIONS
HEREUNDER WILL NOT BREACH OR BE IN CONFLICT WITH ANY OTHER AGREEMENT TO WHICH HE
IS A PARTY OR IS BOUND, AND THAT HE IS NOT NOW SUBJECT TO ANY COVENANTS AGAINST
COMPETITION OR SIMILAR COVENANTS WHICH WOULD AFFECT THE PERFORMANCE OF HIS
OBLIGATIONS HEREUNDER.


11.           NO DUPLICATION OF PAYMENTS.  EXECUTIVE SHALL NOT BE ENTITLED TO
RECEIVE DUPLICATE PAYMENTS UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT.  FOR
EXAMPLE AND FOR ILLUSTRATION PURPOSES ONLY, SECTION 3(C) OF THIS AGREEMENT
PROVIDES, AMONG OTHER THINGS, THAT (I) THE EXECUTIVE WILL BE GRANTED SHARES OF
RESTRICTED STOCK OR OP UNITS IN ACCORDANCE WITH AND SUBJECT TO DEFINITIVE
DOCUMENTATION (THE “DEFINITIVE DOCUMENTATION”) AND (II) THE EMPLOYER SHALL PAY
EXECUTIVE THE GROSS-UP AMOUNT WITH RESPECT TO SUCH SHARES OF RESTRICTED STOCK OR
OP UNITS UPON CERTAIN DATES (SUCH PROVISION IN CLAUSE (II) ABOVE, A “GROSS-UP
PAYMENT PROVISION”).  IF THE DEFINITIVE DOCUMENTATION ALSO CONTAINS A GROSS-UP
PAYMENT PROVISION, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE PAYMENT OF THE
GROSS-UP AMOUNT ONLY ONE (1) TIME PURSUANT TO EITHER THIS AGREEMENT OR THE
DEFINITIVE DOCUMENTATION AND SHALL NOT BE ENTITLED TO RECEIVE DUPLICATE PAYMENTS
UNDER THIS AGREEMENT.


12.           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND AND OR SENT BY PREPAID TELEX, CABLE OR OTHER ELECTRONIC DEVICES OR SENT,
POSTAGE PREPAID, BY REGISTERED OR CERTIFIED MAIL OR TELECOPY OR OVERNIGHT
COURIER SERVICE AND SHALL BE DEEMED GIVEN WHEN SO DELIVERED BY HAND, TELEXED,
CABLED OR TELECOPIED, OR IF MAILED, THREE DAYS AFTER MAILING (ONE BUSINESS DAY
IN THE CASE OF EXPRESS MAIL OR OVERNIGHT COURIER SERVICE), AS FOLLOWS:

(a)

if to Executive:

 

 

 

 

Gregory F. Hughes, at the address shown on the execution page hereof.

 

 

 

(b)

if to the Employer:

 

 

 

 

SL Green Realty Corp.

 

420 Lexington Avenue

 

New York, New York 10170

 

Attn: General Counsel and Chief Executive Officer

 

 

 

With a copy to:

 

 

 

Clifford Chance US LLP

 

200 Park Avenue

 

New York, New York 10166

 

Attention: Larry Medvinsky

 

16


--------------------------------------------------------------------------------


or such other address as either party may from time to time specify by written
notice to the other party hereto.


13.           AMENDMENTS.  NO AMENDMENT, MODIFICATION OR WAIVER IN RESPECT OF
THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IT SHALL BE IN WRITING AND SIGNED BY
THE PARTY AGAINST WHOM SUCH AMENDMENT, MODIFICATION OR WAIVER IS SOUGHT.


14.           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT (OR ANY PORTION
THEREOF) OR THE APPLICATION OF ANY SUCH PROVISION (OR ANY PORTION THEREOF) TO
ANY PERSON OR CIRCUMSTANCES SHALL BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT BY A COURT OF COMPETENT JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF (OR THE REMAINING
PORTION HEREOF) OR THE APPLICATION OF SUCH PROVISION TO ANY OTHER PERSONS OR
CIRCUMSTANCES.


15.           WITHHOLDING.  THE EMPLOYER SHALL BE ENTITLED TO WITHHOLD FROM ANY
PAYMENTS OR DEEMED PAYMENTS ANY AMOUNT OF TAX WITHHOLDING IT DETERMINES TO BE
REQUIRED BY LAW.


16.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF BOTH PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, INCLUDING ANY CORPORATION WITH WHICH OR INTO WHICH THE EMPLOYER MAY BE
MERGED OR WHICH MAY SUCCEED TO ITS ASSETS OR BUSINESS, PROVIDED, HOWEVER, THAT
THE OBLIGATIONS OF EXECUTIVE ARE PERSONAL AND SHALL NOT BE ASSIGNED BY HIM. 
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE’S
PERSONAL AND LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, ASSIGNS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.


17.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE 
COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME  AGREEMENT, AND
SHALL BECOME EFFECTIVE WHEN ONE OR MORE SUCH  COUNTERPARTS HAVE BEEN SIGNED BY
EACH OF THE PARTIES AND  DELIVERED TO THE OTHER PARTY.


18.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK  APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN  SUCH STATE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF  SUCH STATE.


19.           CHOICE OF VENUE.  SUBJECT TO THE PROVISIONS OF SECTION 9,
EXECUTIVE AGREES TO SUBMIT TO THE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN  DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE
OF NEW  YORK, NEW YORK COUNTY, FOR THE PURPOSE OF ANY ACTION TO ENFORCE ANY OF
THE TERMS OF THIS AGREEMENT.


20.           PARACHUTES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IF ALL OR ANY PORTION OF THE PAYMENTS AND BENEFITS PROVIDED UNDER
THIS AGREEMENT (INCLUDING WITHOUT LIMITATION ANY ACCELERATED VESTING), OR ANY
OTHER PAYMENTS AND BENEFITS WHICH EXECUTIVE RECEIVES OR IS ENTITLED TO RECEIVE
FROM THE EMPLOYER OR AN AFFILIATE, OR ANY COMBINATION OF THE FOREGOING, WOULD
CONSTITUTE AN EXCESS “PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (WHETHER OR NOT UNDER
AN EXISTING PLAN, ARRANGEMENT OR OTHER AGREEMENT) (EACH SUCH PARACHUTE PAYMENT,
A “PARACHUTE PAYMENT”), AND WOULD RESULT IN THE IMPOSITION ON EXECUTIVE OF AN
EXCISE TAX UNDER SECTION 4999 OF THE CODE OR ANY SUCCESSOR THERETO, THEN, IN
ADDITION TO ANY OTHER BENEFITS TO WHICH EXECUTIVE IS ENTITLED UNDER THIS
AGREEMENT, EXECUTIVE SHALL BE PAID BY THE EMPLOYER AN AMOUNT IN CASH EQUAL TO
THE SUM OF THE EXCISE TAXES PAYABLE BY EXECUTIVE BY REASON OF RECEIVING
PARACHUTE PAYMENTS PLUS THE AMOUNT NECESSARY TO PUT EXECUTIVE IN THE SAME
AFTER-TAX POSITION (TAKING INTO ACCOUNT ANY AND ALL APPLICABLE FEDERAL, STATE
AND LOCAL EXCISE, INCOME OR OTHER TAXES AT THE HIGHEST POSSIBLE APPLICABLE RATES
ON SUCH PARACHUTE PAYMENTS (INCLUDING WITHOUT LIMITATION ANY PAYMENTS UNDER THIS
SECTION 20)) AS IF NO EXCISE TAXES HAD BEEN IMPOSED WITH RESPECT TO PARACHUTE
PAYMENTS (THE “PARACHUTE GROSS-UP”).  THE AMOUNT OF ANY PAYMENT UNDER THIS
SECTION 20 SHALL BE COMPUTED BY A CERTIFIED PUBLIC ACCOUNTING FIRM OF

17


--------------------------------------------------------------------------------



NATIONAL REPUTATION REASONABLY SELECTED BY THE EMPLOYER.  EXECUTIVE AND THE
EMPLOYER WILL PROVIDE THE ACCOUNTING FIRMS WITH ALL INFORMATION WHICH ANY
ACCOUNTING FIRM REASONABLY DEEMS NECESSARY IN COMPUTING THE PARACHUTE GROSS-UP
TO BE MADE AVAILABLE TO EXECUTIVE.  IN THE EVENT THAT THE INTERNAL REVENUE
SERVICE OR A COURT, AS APPLICABLE, FINALLY AND IN A DECISION THAT HAS BECOME
UNAPPEALABLE, DETERMINES THAT A GREATER OR LESSER AMOUNT OF TAX IS DUE, THEN THE
EMPLOYER SHALL WITHIN FIVE BUSINESS DAYS THEREAFTER SHALL PAY THE ADDITIONAL
AMOUNTS, OR EXECUTIVE WITHIN FIVE BUSINESS DAYS AFTER RECEIVING A REFUND SHALL
PAY OVER THE AMOUNT REFUNDED TO THE EMPLOYER, RESPECTIVELY; PROVIDED THAT (I)
EXECUTIVE SHALL NOT INITIATE ANY PROCEEDING OR OTHER CONTESTS REGARDING THESE
MATTERS, OTHER THAN AT THE DIRECTION OF THE EMPLOYER, AND SHALL PROVIDE NOTICE
TO THE EMPLOYER OF ANY PROCEEDING OR OTHER CONTEST REGARDING THESE MATTERS
INITIATED BY THE INTERNAL REVENUE SERVICE, AND (II) THE EMPLOYER SHALL BE
ENTITLED TO DIRECT AND CONTROL ALL SUCH PROCEEDING AND OTHER CONTESTS, IF IT
COMMITS TO AND DOES PAY ALL COSTS (INCLUDING WITHOUT LIMITATION LEGAL AND OTHER
PROFESSIONAL FEES) ASSOCIATED THEREWITH.


21.           SECTION 409A.  TO THE EXTENT REQUIRED BY SECTION 409A OF THE CODE
AND REGULATIONS THEREUNDER TO AVOID IMPOSITION OF THE 20% ADDITIONAL TAX, AS
DETERMINED BY THE EMPLOYER IN GOOD FAITH IN CONSULTATION WITH ITS LEGAL COUNSEL,
THE PAYMENTS DESCRIBED IN SECTION 7 WILL BE DELAYED UNTIL SIX (6) MONTHS AFTER
THE TERMINATION DATE OR SUCH LONGER PERIOD OF TIME AS THE EMPLOYER SO DETERMINES
IS NECESSARY TO AVOID IMPOSITION OF SUCH ADDITIONAL TAX; PROVIDED THAT SUCH
PAYMENTS ACCRUE FROM THE TERMINATION DATE AND ALL ACCRUED PAYMENTS AND/OR
BENEFITS WILL NOT BE DELAYED FOR MORE THAN NINE (9) MONTHS AFTER THE TERMINATION
DATE WITHOUT THE CONSENT OF EXECUTIVE.  ANY PAYMENTS DELAYED PURSUANT TO THIS
SECTION SHALL BEAR INTEREST AT THE SIMPLE RATE OF 5% PER ANNUM.


22.           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES HERETO WITH  RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ALL PRIOR  AGREEMENTS AND UNDERSTANDINGS RELATING TO SUCH
SUBJECT MATTER.  THE PARTIES HERETO SHALL NOT BE LIABLE OR BOUND TO ANY OTHER 
PARTY IN ANY MANNER BY ANY REPRESENTATIONS, WARRANTIES OR COVENANTS RELATING TO
SUCH SUBJECT MATTER EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


23.           PARAGRAPH HEADINGS.  SECTION HEADINGS USED IN THIS  AGREEMENT ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND WILL  NOT AFFECT THE MEANING OF
ANY PROVISION OF THIS AGREEMENT.


24.           BOARD APPROVAL.  THE EMPLOYER REPRESENTS THAT ITS BOARD OF
DIRECTORS (OR THE COMPENSATION COMMITTEE THEREOF) HAS APPROVED THE ECONOMIC
TERMS OF THIS AGREEMENT.

18


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THIS AGREEMENT IS ENTERED INTO AS OF THE DATE AND YEAR FIRST
WRITTEN ABOVE, AND IS BEING EXECUTED ON APRIL 16, 2007.

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

By:

/s/ MARC HOLLIDAY

 

 

Name: Marc Holliday

 

 

Title: Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ GREGORY F. HUGHES

 

 

Name: Gregory F. Hughes

 

 

 


--------------------------------------------------------------------------------